Title: [Diary entry: 26 August 1788]
From: Washington, George
To: 

 Tuesday 26th. Thermometer at 79 in the Morning—82 at Noon and 76 at Night. But little wind in the Morning & that at So. Wt. Afterwards—about Noon, a black cloud arose to the Northward which seemed highly charged with Wind or rain, a small part of the latter, only, came to our share. Rid to all the Plantations. In the Neck—8 Plows and a harrow were in the Corn and all the hands except those who were with the Carts & Waggon getting in Wheat and stacking of it were weeding & Earthing Potatoes which work they began yesterday. At Muddy hole—the same work going on as yesterday. At Dogue run—The Plows havg. finished the Balks in the Corn field went after Dinner yesterday to French’s and were there to day, where the same hands from Muddy hole and this place were at Work. At Frenchs, the same work with the addition of 4 Plows from D. Run were going on. At the Ferry—The Oats were got in just before the Rain And the Wheat on Stoney hill was next set about. The Ploughs, harrows, and other hands were employed as usual. At the Mansion House—the Lawn East of the House was nearly cut down to day.